Case 2:19-cv-00627-MCE-KJN Document 5-9 Filed 05/03/19 Page 1 of 3




                                             EXHIBIT E
REQUEST FOR JUDICIAL NOTICE IN SUPPORT OF MOTION OF DEFENDANTS WARRIOR
TRADING, INC. AND ROSS CAMERON FOR JUDGMENT ON THE PLEADINGS; OR, IN THE
                                   ALTERNATIVE, TO STAY THE PRESENT CASE
                Case 2:19-cv-00627-MCE-KJN Document 5-9 Filed 05/03/19 Page 2 of 3
                                                                                                     1101 La ure l Oa k Roa d
                                                                                                       Voorhe e s , NJ 08043
                                                                                                Te le phone :(856)435-6401



Fe brua ry 11, 2019

Le igh Godda rd,Es q.
McDona ld Ca ra no LLP
100 We s t Libe rty S tre e t
Te nth Floor
Re no,NV 89501
Via Ema il to: lgodda rd@mcwla w.com

S us a nHa nniga n,Es q.
Richa rds La yton & Finge r
One Rodne y S qua re
920 North King S tre e t
Wilmington, DE 19801
Via Ema il to: ha nniga n@RLF.com

Ca s e Numbe r: 01-19-0000-3572

Wa rrior Tra ding, Inc.
-vs -
J e ffre y Fortis


De a r P a rtie s :

This will a cknowle dge re
                        ce ipt of a de ma nd for a rbitra tion be twe e n the a bove -re fe re nce d pa rtie s .

We note the pa rtie' sdis pute re s olution a gre e me nt doe s not re fe re nce the Ame rica n Arbitra tion As s ocia tion
(“AAA” ) a s the a dminis te ring a ge ncy or de s igna te its rule s . Accordingly,AAAthere que s ts the pa rtie s s ign a nd
re turn this le tte r confirming the ir a gre e me nt to a uthorize the AAA to a dminis te r this dis pute unde r its
Employme nt Arbitra tion Rule s . This le tte r ma y be s igne d in counte rpa rts a nd e le ctronic s ubmis s ion is a cce pta ble .
The pa rtie s ma y a ls o e ma il confirma tion tha t AAA a dminis tra tion unde r the Employme nt Arbitra tion Rule s is
a cce pta ble . We re que s t tha t the pa rtie s copy e a ch othe r on a ny re s pons e to this le tte r.

If the re is a court orde r compe lling a rbitra tion tha t re feeres nc
                                                                      the AAA, upon re ce ipt of a copy of the court orde r,
the AAA will proce e d with a dminis tra tion without the ne e d for the pa' rties ubmis
                                                                                    s s ion.

Ple as e s ubmit the re que s te d ite ms by
                                          Fe bruary 18, 2019, othe rwis e we will not be able to continue
adminis tration of this cas e .S hould the ma tte r be clos e d for la ck of a s ubmis s ion, it ma y be re ope ne d a t a ny time
once the pa rtie s ha ve a gre e d to ha ve the AAA a dminis te r this dis pute a nd re s ubmit the a pplica ble filing fe e s .

If you ha ve a ny que s tions , ple a s e e ma il the Employme nt Filing Teeamployme
                                                                             m at    ntfiling@a dr.orga nd we will
be ha ppy to a s s is t you.


S ince re ly,

Employme nt Filing Te a m
          Case 2:19-cv-00627-MCE-KJN Document 5-9 Filed 05/03/19 Page 3 of 3
e mployme ntfiling@a dr.org
(856) 679-4610

BY S IGNING BELOW, THE P ARTIES AGREE TO S UBMIT THE ABOVE-REFERENCED DIS P UTE TO
ARBITRATION ADMINIS TERED BY THE AMERICAN ARBITRATION AS S OCIATION UNDER ITS
EMP LOYMENT ARBITRATION RULES .



______________________________________               __________________________
Cla ima nt or Cla ima nt
                      's Re pre s e nta tive         Da te



_______________________________________                      ________________________
Re s ponde nt or Re s ponde
                          's nt
                              Re pre s e nta tive    Da te
